Name: 2012/108/EU: Council Decision of 14Ã December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials
 Type: Decision
 Subject Matter: international trade;  taxation;  Europe;  European construction;  international affairs
 Date Published: 2012-02-29

 29.2.2012 EN Official Journal of the European Union L 57/52 COUNCIL DECISION of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials (2012/108/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In view of the economic importance for the Union of access to raw materials and the importance that the Russian Federation has for the Union as a supplier of raw materials, the Commission has negotiated with the Russian Federation commitments by the latter to reduce or eliminate its currently applied export duties. (2) These commitments, which are to be included in the Protocol of Accession of the Russian Federation to the World Trade Organization (WTO), do not cover raw materials for which the Russian Federation does not currently apply export duties. (3) In order to reduce the risk of new export duties being introduced by the Russian Federation in the future, and the resulting effect on the supply of raw materials, the Commission has negotiated, on behalf of the Union, with the Russian Federation an Agreement in the form of an Exchange of Letters relating to the introduction or increase of export duties on raw materials (the Agreement). (4) The Agreement should be signed. (5) In view of the need to ensure that the commitments of the Russian Federation regarding new export duties on raw materials apply as from the date of accession of the Russian Federation to the WTO, the Agreement should be applied on a provisional basis from that date, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials, is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 In accordance with the provisions of the Agreement, it shall be applied on a provisional basis as from the date of accession of the Russian Federation to the WTO, pending the completion of the procedures for the conclusion of the Agreement (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Geneva, 14 December 2011. For the Council The President M. NOGAJ (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.